COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:              01-16-00407-CR
Trial Court Cause
Number:                    1441389
Style:                     Robert Chayenne Alvarez
                           v The State of Texas
Date motion filed*:        September 24, 2018
Type of motion:            State’s First Motion for Extension of Time to File Motion for Rehearing
Party filing motion:       State
Document to be filed:      Motion for Rehearing

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            September 14, 2018
         Number of previous extensions granted:        None
         Date Requested:                               September 24, 2018

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Michael Massengale
                          Acting individually          Acting for the Court

Panel consists of Justices Jennings, Massengale, and Caughey

Date: September 27, 2018